DETAILED ACTION
Status of Claims
Claims 2-3, 5-7, and 12 are currently amended.
Claims 1, 4, and 8-11 have been canceled.
Claims 13-18 are newly added.
Claims 2-3, 5-7, and 12-18 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 

(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 

(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or

(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claim 13 is not fully supported by any such earlier application.

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 11/04/2021, with respect to the rejection(s) of claim(s) s 1-12 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 35 USC 112 rejection has been made based on newly added claims/amendments. See rejection below for more detail.

35 USC 101
Applicant’s arguments with respect to claim(s) 1-12 under 25 USC 101 have been considered but are moot in light of current amendments, including newly amended claim 13. Applicant argues that based on newly amended language (e.g., with respect to the gift exchange module that automatically excludes the sender of the gift from seeing that the gift recipient is regifting the gift), that the claim provides significantly more. Examiner respectfully disagrees. The gift exchange module is merely a program that is capable of carrying out the generic computer function of receiving or transmitting data over a network which is a well-understood, routine, and convention function when claimed in merely generic manner (as it is here). Further, Applicant argues that claims 6 and 12 automatically determine a 

35 USC 103
Applicant’s arguments and amendments, filed 11/04/2021, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of 04/29/2020 has been withdrawn. 







Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner Notes that Claim 5 depends from claim 1 which has been canceled. Claim 6 depends from claim 14, but claim 14 is written to say it depends from claim 6. Claim 7 depends from claim 1 which has been canceled. Appropriate correction is required.

Claim 6 objected to because of the following informalities:  “wherein the computing system determining a specific retailer to receive the credit based on the automatically determined location”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, this claim recites “the automatically determined location”. There is insufficient antecedent basis for this limitation in the claim. In particular, it was never “automatically” determined.

Regarding Claim 13: 
This claim recites “said digital gift credit.” (See line 1, pg 5) There is insufficient antecedent basis for this limitation in the claim.
This claim recites “the recipient of the digital gift credits.” (See lines 13-14, pg 5) There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recipient is the same recipient listed in previous claim limitations. 
Claims 2-3, 5-7, and 14-15 are rejected for inheriting the deficiencies of claim 13.

Regarding Claim 15:
Claim 15 recites the limitation "the gift" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the automatically determined location" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In particular, it was never “automatically” determined.

Regarding Claim 16:
Claim 16 recites “a social networking website” in lines 5-6, pg 6. It is unclear whether this social networking website is the same one disclose in line 4.

Claim 16 recites the limitation "the user" in line 9, page 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the even information being about other users known by the user.” It is unclear whether the other users are the same or different form the friends that the event information is relating to.
Claim 16 recites the limitation "said digital gift credit" in line 18, page 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a recipient” in line 19, page 6. It is vague and indefinite whether this recipient is the same or different from the “any of the other users” recited n lines 17-18, page 6. 
Claim 16 recites the limitation "the digital gift" in line 5, page 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sender of the gift” in lines 8-9, page 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the gift" in lines 8-9, page 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this gift is same as digital gift credits.
Claim 16 recites the limitation "the exchange process" in line 9, page 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the gift sender" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "their recipient”" in lines 9-10, page 7.  There is insufficient antecedent basis for this limitation in the claim.



Regarding Claim 18, Claim 15 recites the limitation "the automatically determined location".  There is insufficient antecedent basis for this limitation in the claim. In particular, it was never “automatically” determined.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 5-7, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 13 recites as a whole a method of organizing human activity because the claim recites a system that allows information to be received, information to be displayed, options to send digital gift credit, display gift credits that have been received, communicate information about a gift sent, and ability to trade digital gift credits while also excluding sender form seeing that a gift is being regifted. This is a method of managing interactions between people. The mere nominal recitation of a generic computing system, processor, display, computer, network, website, module, and digital gifts does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of sending, receiving, and trading gift information in a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of sending, receiving, and trading gift information in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Limitations such as communicating over a network, receiving information, displaying information including options for selection, displaying electronic gift credits, communicating information and sending information about recipient digital gift credits, receiving and displaying a gift exchange module, and automatically excluding certain information from being displayed to a certain user use generic, off the shelf computer components (such as computing system, website, display, gift exchange module, processor, etc.). The Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is well-understood, routine, and conventional when it is claimed in a merely generic manner (as it is here). The claim is ineligible. 
The analysis above applies to all statutory categories of invention. Although literally invoking a method, independent claim 16 remains only broadly and generally defined, with the claimed functionality paralleling that of system claim 13. As such, claim 16 is rejected for at least similar rationale as discussed above.
Dependent claims 2-3, 5-7, 12, 14-15, and 17-18 do not add “significantly more” to the abstract idea. Claims 6, 14-15, and 17-18 further define how determined location can be used to credit a retailer. 


Allowable Subject Matter
Claims 2-3, 5-7, and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Conclusion
The references cited in the form PTO-892 were not applied under relevant section ASM in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Doshi et al. (US 9,483,623)
Dougherty et al. (US 2013/0282514)
Douillet et al. (US 2013/0018948)
Wuhrer et al. (US 2012/0226588)
Im (US 2012/0171999)
Isaacson et al. (US 2011/0106698)
O’Sullivan et al. (US 2010/0280879)
Smith et al. (US 2010/0125495)
Thayer et al. (US 2008/0114867)
Storey (US 2008/0109308)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684